DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Andrew Cohn (Registration No: 69739), and conducted a telephone interview on 03/25/2021. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in condition for allowance. 
Authorization for this Examiner's Amendment was given in a telephone interview with Applicant's representative Mr. Andrew Cohn (Registration No: 69739) on 03/25/2021.







Examiner Amendments


Claims

Please replace claims as following:

Claim 1.	(Currently Amended) A mobile device, comprising:
one or more computer-readable memories storing program instructions; and
one or more processors configured to execute the program instructions to cause the mobile device to perform operations comprising:
detecting, using a security module executed by an operating system of the mobile device, an action corresponding to a resource page being rendered within a web view of an application on the mobile device, wherein the action is detected in the application by the security module via an application programming interface (API) of the security module of the mobile device;
in response to the detecting the action corresponding to the resource page being rendered within the web view of the application, identifying information associated with the resource page; 
determining a secure sockets layer (SSL) certificate associated with the resource page;
analyzing the SSL certificate; 
determining an owner of the resource page based on the analyzing;
identifying at least one of a server or a hosting provider for the resource page based on a hosting Internet Protocol (IP) address associated with the SSL certificate;
determining a region hosting the resource page based on the identifying at least one of the server or the hosting provider;
determining if one or more risk indications correspond to the identified information, the owner of the resource page, and the region of the resource page; and
, wherein the implementing the one or more security measures includes: 
intercepting the resource page prior to it being rendered within the web view of the application; and 
providing a notification to a user of the mobile device indicating the resource page corresponds to the one or more risk indications.

Claim 2.	(Previously Presented) The mobile device of claim 1, wherein the identified information includes a uniform resource locator (URL) or an entity associated with the resource page.

Claim 3.	(Previously Presented) The mobile device of claim 1, wherein the determining if the one or more risk indications correspond to the identified information includes:
accessing a blacklist database and identifying if the identified information corresponds to a record in the blacklist database.

Claim 4.	(Canceled) 

Claim 5.	(Currently Amended) The mobile device of claim 1, wherein the implementing the one or more security measures further includes blocking the resource page from being rendered within the web view of the application.

Claim 6.	(Previously Presented) The mobile device of claim 1, wherein the detecting the action corresponding to the resource page being rendered within the web view of the application includes detecting a selection of a selectable element corresponding to the resource page, the selectable element provided by the application.



Claim 8.	(Currently Amended) A mobile device, comprising:
one or more computer-readable memories storing program instructions; and
one or more processors configured to execute the program instructions to cause the mobile device to perform operations comprising:
determining, using a security module executed by an operating system of the mobile device, that a web view of a resource page has been rendered in an application, wherein the web view is determined to be rendered in the application by the security module via an application programming interface (API) of the security module;
in response to determining that the web view of the resource page has been rendered in the application, marking the resource page;
identifying information corresponding to the resource page; 
determining a secure sockets layer (SSL) certificate associated with the resource page;
analyzing the SSL certificate; 
determining an owner of the resource page based on the analyzing;
identifying at least one of a server or a hosting provider for the resource page based on a hosting Internet Protocol (IP) address associated with the SSL certificate;
determining a region hosting the resource page based on the identifying at least one of the server or the hosting provider;
determining if one or more risk indications correspond to the identified information, the owner of the resource page, and the region of the resource page; and
wherein the implementing the one or more security measures includes: 
intercepting the resource page prior to it being rendered within the web view of the application; and 
providing a notification to a user of the mobile device indicating the resource page corresponds to the one or more risk indications.

Claim 9.	(Previously Presented) The mobile device of claim 8, wherein the resource page is an application page or a webpage.

Claim 10.	(Previously Presented) The mobile device of claim 8, wherein the determining that the web view of the resource page has been rendered in the application includes detecting a selection of a selectable element corresponding to the resource page, the selectable element provided by the application.

Claim 11.	(Previously Presented) The mobile device of claim 8, wherein the determining if the one or more risk indications correspond to the identified information includes:
accessing a blacklist database and identifying if the identified information corresponds to the one or more risk indications in the blacklist database.

Claim 12.	(Previously Presented) The mobile device of claim 8, wherein the identified information corresponding to the resource page includes a URL associated with the resource page or an administrator associated with the resource page.

Claim 13.	(Currently Amended) The mobile device of claim 8, wherein the implementing the one or more security measures further includes notifying a third-party associated with a blacklist that the resource page corresponds to the one or more risk indications.

Claim 14.	(Currently Amended) The mobile device of claim 8, wherein the implementing the one or more security measures further includes receiving a user input corresponding to the resource page, and in response to receiving the user input, updating one or more records in a database that corresponds to the resource page.

Claim 15.	(Currently Amended) A method, comprising:
detecting, using a security module executed by an operating system of a mobile device, an action corresponding to a resource page being rendered within a web view of an application, wherein the action is detected in the application by the security module via an application programming interface (API) of the security module;
in response to the detecting the action corresponding to the resource page being rendered within the web view of the application, identifying information associated with the resource page; 
determining a secure sockets layer (SSL) certificate associated with the resource page;
analyzing the SSL certificate; 
determining an owner of the resource page based on the analyzing;
identifying at least one of a server or a hosting provider for the resource page based on a hosting Internet Protocol (IP) address associated with the SSL certificate;
determining a region hosting the resource page based on the identifying at least one of the server or the hosting provider;
determining if one or more risk indications correspond to the identified information, the owner of the resource page, and the region of the resource page; and
in response to determining that the one or more risk indications correspond to the identified information, the owner of the resource page, and the region of the , wherein the implementing the one or more security measures includes: 
intercepting the resource page prior to it being rendered within the web view of the application; and 
providing a notification to a user of the mobile device indicating the resource page corresponds to the one or more risk indications.

Claim 16.	(Previously Presented) The method of claim 15, wherein the identified information includes a uniform resource locator (URL) or an entity associated with the resource page.

Claim 17.	(Previously Presented) The method of claim 15, wherein the determining if the one or more risk indications correspond to the identified information includes:
accessing a blacklist database and identifying if the identified information corresponds to a record in the blacklist database.

Claim 18.	(Canceled)

Claim 19.	(Currently Amended) The method of claim 15, wherein the implementing the one or more security measures further includes blocking the resource page from being rendered within the web view of the application.

Claim 20.	(Original) The method of claim 15, wherein the detecting the action corresponding to the resource page being rendered within the web view of the application includes detecting a selection of a selectable element corresponding to the resource page, the selectable element provided by the application.

Claim 21.	(New) The mobile device of claim 1, wherein the determining if the one or more risk indications correspond to the identified information further comprises analyzing a network identifier associated with the mobile device against a blacklist of network resources. 

Claim 22.	(New) The method of claim 15 wherein the determining if the one or more risk indications correspond to the identified information comprises analyzing a network identifier associated with the research mobile device a blacklist of network resources.


Examiner’s Statement of reason for Allowance
Claims 1-3, 5-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is identifying a resource page based on an Internet Protocol address associated with the SSL certificate; determining risk indications correspond to the identified information and implementing the security measures with respond to the risk.
The closest prior art, as previously recited, are Giura (US 20150156203), Teo (US 20090037976), Tao (US 20160294867) and Eschbach (US 20170289267) in which, Giura discloses a request to access a resource. The request may include an identifier that may be utilized to locate the resource. Once the request is received, the system may determine if the resource is not trusted, such as if the identifier is determined to be unknown or suspicious. Teo discloses an end-user device including a browser and a security component capable of executing a security policy, the security policy to be downloaded from a website; and a website including a security policy downloadable to the security component. 
However, none of Giura (US 20150156203), Teo (US 20090037976), Tao (US 20160294867) and Eschbach (US 20170289267), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 8 and Claim 15. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 8 and Claim 15: detecting, using a security module executed by an operating system of the mobile device, an action corresponding to a resource page being rendered within a web view of an application on the mobile device, wherein the action is detected in the application by the security module via an application programming interface (API) of the security module of the mobile device; in response to the detecting the action corresponding to the resource page being rendered within the web view of the application, identifying information associated with the resource page; determining a secure sockets layer (SSL) certificate associated with the resource 

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

	

	/C.W./Examiner, Art Unit 2439                 




/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439